       Case 1:19-cv-04355-VM-GWG Document 855 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                 Plaintiff,                                   :    ORDER

        -v.-                                                  :    19 Civ. 4355 (VM) (GWG)

COLLECTOR’S COFFEE INC., et al.,                              :

                  Defendants.                                  :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Before the Court is the application of Mykalai and Veronica Kontilai (“defendants”) to
compel nonparty witness John Culotta to answer questions that he previously declined to answer
at a deposition on February 11, 2021. See Letter from Peter Alan Joseph, filed March 15, 2021
(Docket # 837), at 1.

        Defendants assert that Culotta refused to answer questions after asserting the attorney-
client privilege on behalf of Gail Holt, despite having never been “an attorney of Gail Holt.” Id.
at 2. There is no record that defendants ever served their letter on Culotta and thus it is not
surprising that Culotta has not responded to it.

        Accordingly, the Court orders Culotta to respond to defendants’ letter by March 25, 2021
by means of a letter filed on ECF. In his letter, Culotta should address the basis on which he
asserted the attorney-client privilege. That response should include a discussion of whether he
asserted the privilege solely in connection with Holt, or if he also asserted the privilege in
connection with Collector’s Coffee, Inc., another defendant in this action, and if so whether he
was advised of CCI’s waiver of the privilege.

        Defendants shall serve a copy of this Order on Culotta forthwith. Nothing in this Order
shall be construed as opining on whether the defendants’ letter on this issue was timely.

        SO ORDERED.

Dated: March 23, 2021
       New York, NY




                                                         1
Case 1:19-cv-04355-VM-GWG Document 855 Filed 03/23/21 Page 2 of 2




                                2
